DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim
The claim set filed on 19 JULY 2022 has been considered.  Claims 1, 3-6, 8, 9, 13, 17, 18 21 and 90-99 are pending.  Claims 52-53 and 100-139 were cancelled without prejudice or disclaimer. 
Terminal Disclaimer
The terminal disclaimer filed on 19 JULY 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,705,082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S COMMENT
On 19 JULY 2022, Applicant has submitted an after final submission.  In the after final Applicant has cancelled Claims 52-53 and 100-139.  Applicant has cancelled 108, 117, 118 and 121 due to being indefinite for insufficient antecedent basis.  The 112(b) rejection is now moot. 
Claims 121, 133 and 134 have also been cancelled due to previous informalities.  The claim objection is now moot. 
The double patenting rejection is now moot with the submission of the terminal disclaimer filed on 19 JULY 2022.  
There are no longer any pending issues with this case. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the previous Office Action, the Examiner had rejected the pending claims as being anticipated by DIMOV, US Publication No. 2011/0262906 A1.  
As asserted by the Applicant the applied reference fails to teach “wherein the in situ-generated capture structure comprises a solidified polymer network, wherein the solidified polymer network comprises a functionalized site; and further wherein the in situ- generated capture structure permits export of a micro-object from the microfluidic device.”
Rather DIMOV discloses the beads to be introduced into the device, rather than be in situ-generated as required by microfluidic device.  The Examiner has updated the search limiting the search to in-situ or ‘in situ’ structure.  Upon further search and consideration, the Examiner is unable to provide a rejection “wherein the in situ-generated capture structure comprises a solidified polymer network, wherein the solidified polymer network comprises a functionalized site; and further wherein the in situ- generated capture structure permits export of a micro-object from the microfluidic device.”  These claim are considered to novel and non-obvious. 
Claims 1, 3-6, 8, 9, 13, 17, 18, 21 and 90-96 are pending. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797